Exhibit 10.1

 

China Construction Bank Taipei Branch

Comprehensive Credit Line Contract and General Agreement

 

Account Number: Business Unit: Market Department Credit Account Name: Applied
Optoelectronics, Inc., Taiwan Branch Unified Business Number:28410552 Case
Number: Approval Number: Credit line/IOU Amount:    £ NTD          ¢ USD 10
million only Agreement (Loan) Validity:  1st April, 2015 to 1st April, 2016
Account Manager:  Printed by:

 

  Director   Handled by   Seal checked by  

 

 

 

 

 

Comprehensive Credit Line Contract and General Agreement

 

The promisor, Applied Optoelectronics, Inc., Taiwan Branch (hereinafter referred
to as the “Promisor”) and China Construction Bank, Taipei Branch (hereinafter
referred to as "Lender") agree on the credit granting business and sign this
credit granting agreement and comprehensive credit line agreement (hereinafter
referred to as the “Agreement”). All credit granting matters between the
Promisor and Lender shall be implemented according to Lender’s loan approval and
the following provisions, provided that the general credit line (the amount
marked by the Promisor with a tick in the following rectangles shall prevail and
it is hereinafter referred to as the “Credit”) is not exceeded:

 

x Short-Term Loan Agreement      oNTD    xUSD 10 million only

The Promisor and the jointly liable guarantor (hereinafter referred to as the
“Guarantor”) sign this Agreement to agree on Lender’s loan approval and the
following provisions:

This Agreement includes a total of types of ____ credit (ticked if available)
listed below. Within the credit line and period stipulated in this Agreement,
the Promisor can apply for:

1. Working capital loan

( ) Overdraft

(V) Working capital loan for general/material purchase purposes

( ) Domestic advance

( ) Discount

( ) Simple financing against notes receivable

( ) Working capital loan for foreign trade

2. Contract of mandate, bill acceptance

( ) General guarantee, foreign currency guarantee

( ) Commercial paper issuance guarantee

( ) Bill acceptance

3. Others

( ) Domestic financing against letter of credit (L/C)

( ) Financing for goods import (against foreign sight L/C, foreign usance L/C,
foreign transferrable L/C)

( ) Financing against foreign currency D/A, D/P, or O/A for import

( ) Documentary bill credit

( ) Financing against foreign currency D/A, D/P, or O/A for export

( ) Foreign currency bill purchase

 

£ Medium- and Long-Term Loan Agreement and IOU

The Borrower and the jointly liable guarantor (hereinafter referred to as the
“Guarantor”) sign this Agreement to borrow a loan from Lender. The Promisor
(Borrower/Guarantor, hereinafter referred to as the “Promisor”) agrees on
Lender’s loan approval and the following provisions:





I. The loan totals NTD ______________ only.



II.The Borrower shall present IOUs according to the actual progress of the plan
to apply for a one-off or installment loan.

III.This loan is effective from ______________ (DD/MM/YYYY) through
______________ (DD/MM/YYYY), and the principal and interest shall be paid as
follows:



  (I) Principle:





2

 

 



1.Repayment of the first appropriated amount begins on ______________
(DD/MM/YYYY). An installment shall be paid every ___ months and a total of ___
installments shall be paid. The remaining amounts appropriated are repaid in the
remaining repayment period. (If the remaining days or months are shorter than
one installment paying interval, they are regarded as one installment paying
interval.) The amount to be repaid and the repayment date of each installment
depend on the IOU issued by the Borrower upon appropriation.  2.Other
agreements:





  (II) Loan interest: Repayment of interests begins on ______________
(DD/MM/YYYY) and interests are paid every ___ months according to Item ___ in
the following:



1.Pay an interest calculated based on a fixed annual interest rate of ___ %.

2.Pay an interest calculated based on an annual interest rate of ___ %. When
Lender’s [_] benchmark interest rate (adjusted by [_] month [_] quarter), [_]
indexed rate, [_] ___ year term deposit variable interest rate of Chunghwa Post
Co., Ltd., [_] medium- and long-term fund use interest rate is adjusted, the
interest rate is calculated using the ___ % annual interest rate plus the new
benchmark interest rate/indexed rate/___ year term deposit variable interest
rate of Chunghwa Post Co., Ltd.,/medium- and long-term fund use interest rate
that Lender announce.

3.Calculate the amount of interest in a period of ___ months that begin from the
date when the loan is made using [_] an annual interest rate of ___ %, or
Lender’s [_] benchmark interest rate (adjusted by [_] month [_] quarter), [_]
indexed rate, [_] ___ year term deposit variable interest rate of Chunghwa Post
Co., Ltd., [_] medium- and long-term fund use interest rate plus an annual
interest rate of ___ %; calculate the amount of interest from the date following
a period of ___ months that begin from the date when the loan is made using [_]
an annual interest rate of ___ %, or Lender’s current [_] benchmark interest
rate (adjusted by [_] month [_] quarter), [_] indexed rate, [_] ___ year term
deposit variable interest rate of Chunghwa Post Co., Ltd., [_] medium- and
long-term fund use interest rate plus an annual interest rate of ___ %;
calculate the amount of interest from the date following a period of ___ months
that begin from the date when the loan is made using [_] an annual interest rate
of ___ %, or Lender’s current [_] benchmark interest rate (adjusted by [_] month
[_] quarter), [_] indexed rate, [_] ___ year term deposit variable interest rate
of Chunghwa Post Co., Ltd., [_] medium- and long-term fund use interest rate
plus an annual interest rate of ___ %. Where the amount of interest is
calculated using variable interest rates, the interest rates are adjusted
according to Lender’s benchmark interest rate/indexed rate/___ year term deposit
variable interest rate of Chunghwa Post Co., Ltd/medium- and long-term fund use
interest rate, and the adjusted interest rates are used from the dates of
adjustment to calculate the amount of interest.  4. Other agreements:  Loan
interest calculation: For short-term loans (one year or less), the amount of
interest is calculated by day. For medium- and long-term loans (more than one
year), the amount of interest is calculated on a monthly basis for full months
and calculated on a daily basis for the period less than one complete month. For
the amount of interest calculated on a daily basis, one year consists of 365
days, regardless of whether it is a leap year.



IVPenalty: Where the principal or interest is paid after the due date, an amount
of interest calculated based on the agreed interest rate shall be paid for the
overdue period. If the overdue period is six months or less, a penalty
calculated based on 10% of the lending rate will be charged. If the overdue
period is more than 6 months, in addition to the penalty charged for the six
months, another penalty calculated based on 20% of the lending rate will be
charged for the period after the six months.

 



3

 

 

  I. General Provisions



  Article 1 General credit line     The general credit line granted according to
this Agreement refers to the total amount of the different types of credit that
the Promisor can use. The total amount of credit of all types used by the
Promisor shall not exceed the limit specified in this article. The limit of a
certain type of credit specified in this Agreement is the maximum amount of
credit of the specific type. The amount of the type of credit used by the
Promisor shall not exceed the limit. If the amount of a specific type of credit
or the total amount of credit used by the Promisor exceeds the corresponding
limit due to foreign exchange rate fluctuation or other reasons, the Promisor
shall immediately repay the balance. According to changes in factors such as
actual requirements, laws and regulations, credit usage, and business conditions
of the Promisor, Lender may reject, adjust, or terminate sharing of the credit
granted to the Promisor.   Article 2 Availability period    



The various types of credit granted by this Agreement are available from 1st
April, 2015 to 1st April, 2016. Where the Promisor complies with all the agreed
conditions, the Promisor may apply to Lender against the agreed documents by the
agreed means in this availability period for using the credit and may use the
credit after obtaining Lender’s approval. Unless otherwise stipulated, the
Promisor may use the credit in a revolving manner within the total and
individual limits on the credit.

  Article 3 Loan interest calculation





I.Interest payment mode: For discount financing and simple financing against
notes receivable, the loan interest is deducted in advance when the loan is
made. In other cases, the loan interest is calculated and paid by month.

II.Interest calculation methods

1.NTD loan: For short-term loans (one year or less), the amount of interest is
calculated by day. For medium- and long-term loans (more than one year), the
amount of interest is calculated on a monthly basis for full months and
calculated on a daily basis for the period less than one complete month. For the
amount of interest calculated on a daily basis, one year consists of 365 days,
regardless of whether it is a leap year.

2.Loan in a foreign currency: The amount of interest is calculated on a daily
basis following the common practices on calculating the number of interest
charging days for the foreign currency.



  Article 4 Overdue interest and penalty     When an installment is due or the
total amount is due, the Promisor and Guarantor are willing to repay it
immediately. If failing to do so, the Promisor and Guarantor are willing to pay
an overdue interest calculated based on the agreed interest rate.

 



4

 

 

    Where the principal or interest is paid after the due date, an amount of
interest calculated based on the agreed interest rate shall be paid for the
overdue period. Where the overdue period is six months or less, a penalty
calculated based on 10% of the lending rate will be charged. If the overdue
period is more than 6 months, in addition to the penalty charged for the six
months, another penalty calculated based on 20% of the lending rate will be
charged for the period after the six months.   Article 5 For the notes, orders,
and L/Cs provided by the Promisor and covered by this Agreement, where the
related payments are collected before the due date of the loan, the Promisor and
Guarantor agree that Lender may offset the loan using the payments.   Article 6
In addition to the provisions in this Agreement, the Promisor and Guarantor are
willing to comply with the other relevant agreements signed with Lender, as well
as the provisions in International Standard Banking Practice, Uniform Customs
and Practice for Documentary Credits, Uniform Rules for Collections,
International Standby Practices, Incoterms, and International Rules for the
Interpretation of Trade Terms issued by International Chamber of Commerce, and
agree that the agreements and provisions constitute part of this Agreement and
are restricted by the agreements and provisions. Where the above mentioned laws
or regulations are changed, Lender may follow the new laws and regulations to
make changes, adjustment, or termination according to the actual situation, and
the Promisor shall not raise any objection.   Article 7

Fees

The Promisor agrees to pay the relevant account management fee/service fee in
the following way:

o% of the approved loan amount, but not less than NTD .

o % of the approved loan amount, but not less than NTD , paid at a time when the
loan is made or the credit is used for the first time.

  Article 8 Foreign exchange rate risk     For all liabilities of the Promisor
in foreign currencies that arise due to foreign exchange transactions with
Lender, Lender may, without prior notice, convert the advances (loans) in
foreign currencies into NTD loans any time and date, where any of the situations
specified in Article 13 in “I General Provisions” occurs so that Lender deems
that all the liabilities are due immediately. The Promisor shall not raise any
objection to the above-mentioned conversion date and time, exchange rate for the
conversion, and interest rates. Nevertheless, Lender is not obliged to make the
conversion. Where Lender makes the conversion based on the above-mentioned
agreement, the Promisor agrees to calculate the amount of interest based on the
benchmark interest rate (adjusted by quarter) that Lender announces on the date
of conversion plus 3% of the annual interest rate.            

 





5

 

 



  Article 9 The liability or all liabilities mentioned in this Agreement refer
to the liabilities of the Promisor and Guarantor to Lender, including but not
limited to notes, loans, overdraft, discount, acceptance, advances, guarantees,
contracts of mandate, issued L/Cs, foreign exchange transactions for import and
export, and service fees, as well as other liabilities, liability interest,
overdue interest, penalty, damage compensation, and other relevant fees.  
Article 10 Where the names, organizations, articles of association, seals,
representatives, and representative authority of the Promisor and Guarantor are
changed, or other changes that will affect Lender’s rights and interests occurs,
the Promisor and Guarantor shall notify Lender of the changes in writing
immediately and complete the seal change or deregistration procedure. The
Promisor is willing to take responsibilities for the transactions concluded with
Lender before the above-mentioned notification or seal change or deregistration
procedure is completed, and shall compensate Lender for any losses caused
thereby.   Article 11 Where the addresses of the Promisor and Guarantor change,
the Promisor and Guarantor shall notify Lender in writing immediately.
Otherwise, Lender may send relevant documents to the addresses specified in this
Agreement or the last addresses notified to Lender by the Promisor. The
documents are deemed served after a normal mailing period.   Article 12 Unless
otherwise stipulated, interest amounts shall be calculated and paid by month for
all the liabilities of the Promisor to Lender based on the interest rates
specified in the Credit Use Application and IOU or other relevant documents.
Where no interest rate is stipulated, the interest amount for the liability in
NTD is calculated based on the benchmark interest rate (adjusted by quarter)
that Lender announces on the date when the liability arises plus the 3% annual
interest rate, while the interest amount for the liability in a foreign currency
is calculated based on six-month LIBOR announced on the date when the liability
arises plus the 5% annual interest rate.   Article 13 For all the liabilities of
the Promisor to Lender, Lender may reduce the credit line or loan period
available to the Promisor or deem that all the liabilities are due, without
prior notice where any of Item 1 to Item 5 in the following occurs, or with
prior notice before a reasonable period where any of Item 6 to Item 9 in the
following occurs. In this case, all the liabilities of the Promisor to Lender
are deemed to be due immediately and Lender’s obligation to provide funds to the
Promisor is eliminated immediately. The Promisor shall immediately repay all the
liabilities to Lender.

 



6

 

 



 (1)The principal of any liability is not repaid as agreed. (2)Reconciliation
application, bankruptcy announcement application, company restructuring,
transaction rejection by Taiwan Clearing House (TCH), business closure, or
liability settlement is carried out according to the Bankruptcy Law and Debt
Liquidation Act.

(3)The Promisor and (or) a third party who is obliged to provide a guarantee as
agreed fails to provide the guarantee.

(4)The heir of the Promisor announces to abandon inheritance after the Promisor
passes away or is missing.

(5)Confiscation of major assets due to a crime is announced.

(6)The interest of any liability is not repaid as agreed.

(7)Collateral (provided by the Promisor or a third party) is seized or lost, the
value of the collateral decreases, or the collateral is insufficient to cover
liabilities.

(8)The Promisor uses the fund corresponding to the Promisor’s liability to
Lender for a purpose not approved by Lender.

(9)Lender may not be compensated due to forcible execution, provisional seizure,
false punishment, or other preservation disposal.

In addition to the preceding nine items, where any of the following items
affects all the liabilities of the Promisor to Lender and Lender deem that debt
preservation is necessary, Lender may, without prior notice or summons, reduce
the credit line or loan period granted to the Promisor or deem that all the
liabilities are due at any time.

(1)Dishonest behavior such as providing false statements or materials and hiding
facts, matters incompliant with agreements or promises, or matters leading to
bad credit occur during transaction between the Promisor and Lender, making
Lender deems that debt preservation is necessary.

(2)Lender’s debts may not be fully repaid due to objective adverse changes in
management, business operation, or financial conditions of the Promisor.

(3)The Promisor fails to comply with the provisions in this Agreement or the
conditions for approving the credit, or fails maintain a certain level of
business operation or a certain number of orders as agreed upon agreement
signature.

(4)Adverse changes occur in the Promisor’s business, plan implemented with the
loan, or assets, leading to failures, license revocation, illegal issues,
losses, or rejection by TCH of transactions with the major responsible person.

(5)A promissory note delivered to Lender by the Promisor for repaying debts
cannot be cashed on the due date.

(6)A credit card of the Borrower is forcibly invalidated.

(7)The Promisor is announced by a court as a ward or an aided person.

(8)The Promisor engages in private negotiation according to the Joint Credit
Information Center, and Lender deems it necessary.

(9)The control or affiliation relationships between the Promisor and the
Promisor’s major shareholders or associated enterprises change significantly.

(10)Other critical issues that affect the debt repaying abilities of the
Promisor or the Promisor’s associated enterprises occur.  (11)Other matters
negotiated between both sides occur.





  Article 14 Where any of the above-mentioned matters regarding all the
liabilities of the Promisor to Lender occurs, Lender has the right to use
various types of fund deposited by the Promisor and Guarantor with Lender to
repay all the liabilities regardless of the due dates of the liabilities, and
offset all the liabilities of the Promisor to Lender against the advance
repayments.      

 



7

 

 



  Article 15

Where the Promisor owes Lender several debts and the payment of the Promisor is
insufficient to cover all the debts, offsetting is implemented according to
Article 321 and Article 322 of the Civil Law.
The repayment provided by the Promisor shall be used to offset fees, penalties,
interests, overdue interests, and principals in sequence. This rule also applies
to debt offsetting specified in the previous article.

  Article 16

The Promisor is willing to receive Lender’s supervision on the usage of the
credit, audit on financial conditions, and check and monitoring of collateral,
and Lender’s inquiry for relevant books, reports (including comprehensive
financial reports of enterprises), documents, and files.
Where Lender deems it necessary, Lender may require the Promisor to submit the
above-mentioned credit information or financial reports signed by accountants
approved by Lender, and may require the accountants to provide their working
papers. Where Lender deems that the financial reports or other documents
submitted by the Promisor contain false information, the false information is
deemed agreement violation upon notification by Lender. However, Lender is not
obliged to implement supervision, audit, check, monitoring, and inquiry. Where
Lender deems that the Promisor’s financial structure should be improved, Lender
may require the Promisor not to distribute profits in cash and require the
Promisor to increase the capital or take other actions to improve the financial
structure. The Promisor shall cooperate.
The Promisor is willing to allow the Joint Credit Information Center
(hereinafter referred to as “JCIC”) to inspect relevant books, reports, and
documents. Where JCIC deems it necessary, it may require the Promisor to submit
the credit information on schedule. The Promisor agrees to require entrusted
accountants who sign the financial reports to send copies of financial report
check reports to JCIC. JCIC, however, is not obliged to check the reports.

  Article 17 Where the evidence of liabilities of the Promisor and Guarantor to
Lender is lost, diminished, or destroyed, the Promisor is willing to cooperate
with Lender to re-create the evidence and provide it to Lender, and fulfill the
liabilities according to Lender’s books, summons, electronic documents,
collateralized debt obligation, and transaction document photocopies.   Article
18 Where the holder of a receipt, custody certificate, or the Promisor’s seal of
collateral issued by Lender to the Promisor turns to Lender to require return or
replacement of the collateral or relevant documents, the holder is deemed as an
agent of the Promisor. Lender shall permit the return or replacement.   Article
19 All important elements and effects of the debt caused by this Agreement and
all the relevant legal behaviors are governed by the laws of Taiwan, and the
place where Lender resides is deemed as the place of performance. The Promisor
agrees that the place where Lender carries out business operation is deemed as
the place of performance for all the liabilities of the Promisor to Lender. In
case of litigation, both sides agree to adopt the Taipei District Court as the
court of first instance. However, applicability of Article 47 in the Consumer
Protection Act or Item 9 of Article 436 in the Civil Procedure Law regarding the
court of jurisdiction for small claims shall not be excluded.

 



8

 

 



  Article 20

The Promisor and Guarantor agree that Lender may provide information about
transactions with the Promisor for JCIC, TAIWAN SMEG, Agricultural Credit
Guarantee Fund, Financial Information Service Co., Ltd., TCH, Lender’s
headquarters and branches of the headquarters, persons or their designated
persons who intend to purchase assets or liabilities from Lender or merge with
Lender, persons entrusted by Lender to handle transactions or persons
cooperating with Lender, financial authorities, and other organizations
designated by financial authorities with whom Lender should sign business
agreements. The above-mentioned organizations may collect, process (including
computer-aided processing), transfer (including international transfer), and use
the materials. Where the above-mentioned information provided by Lender to JCIC
is incorrect, Lender shall take the initiative to correct it and restore its
original conditions. In case of a change in personal information, the Promisor
shall immediately notify Lender.

The Promisor agrees that, for other legal matters or other business services
implemented by Lender, Lender may follow the Personal Data Protection Act and
other relevant laws and regulations to collect, process, use, and transfer
globally the personal information of the Promisor, and use the information about
the Borrower and the Borrower’s responsible person and information about
transactions between the Borrower and credit granting organizations. Unless
otherwise stipulated in this Agreement, Lender is obliged, according to the
Banking Law, to keep the above-mentioned information and the information
obtained for the original or this Agreement confidential.

Lender may collect, process, and use various information provided by the
Promisor and Guarantor for the purposes of implementing other legal matters,
providing other services of Lender (including and not limited to Lender’s
branches), and fulfilling this Agreement.

When handling the above-mentioned personal information, Lender shall comply with
the Personal Data Protection Act.



 



9

 

 



    The Promisor acknowledges and agrees that, where the loan is not repaid as
agreed, Lender may report bad credit records to JCIC as required by competent
authorities, which may affect the right of the Promisor to apply for other
loans. The above-mentioned bad credit records are available in their disclosure
periods at Credit Education > Disclosure at www.jcic.org.tw.   Article 21 The
Promisor and Guarantor agree that, for the purpose of assigning creditor’s
rights, Lender may provide information about the Promisor’s liabilities for the
assignees and debt-value evaluators, and agree that Lender may replace notices
with bulletins on assignment of creditor’s rights conducted for the purpose of
financial asset securitization or according to laws and regulations.   Article
22 (Business engagement): The Promisor and Guarantor agree that Lender may
engage a third party (domestic or abroad) to handle part or all of the
businesses related to this Agreement and to Lender’s processing of the
transactions between the Promisor and Lender, including but not limited to the
businesses related to transaction amount collection and payment, administration,
computer-aided business processing, information registration, processing,
information processing, sales, customer information import and export, sheet
(such as bills) printing, packaging, posting, deposit, payment, credit, and
outsourced collection.   Article 23 The signatures and seals on this Agreement
have been confirmed by the Promisor and Guarantor. Subsequent transactions
between the Promisor and Guarantor and Lender shall be conducted against either
the signatures or seals, or against either the signatures or seals agreed on
(authorized) in the transaction agreement otherwise signed between Lender and
the Promisor and Guarantor.

 

  II. Jointly Liable Guarantor Provisions



  Article 1 The Guarantor is willing to take the joint responsibility to repay
all the liabilities or responsibilities of the Promisor caused by this
Agreement, waive the right to plea, and never claim exemption from the
responsibility when applications, IOUs, notes, or other vouchers provided by the
Promisor are not signed by the Guarantor. The liabilities guaranteed by the
Guarantor refer to the principal, interest, overdue interest, penalty, service
fee, insurance premium, damage compensation, and other relevant fees that shall
be paid by the Promisor to Lender according to this Agreement. The guarantee
responsibility is effective from the date when this Agreement is signed through
the date when the liabilities of the Borrower that arise from this Agreement are
repaid in full.   Article 2 Where the principal debtor defaults on the debt,
Lender may require repayment from the Guarantor before urging the Promisor to
repay the debt, obtaining a verdict, or implementing enforcement.   Article 3
Lender may require the Guarantor to repay the debt before disposing the
collateral for repayment. Where the Guarantor signs multiple credit granting
agreements at the same or different times to guarantee repayment of the
liabilities of the principal debtor, the Guarantor understands that the
guarantee covers the total amount and scope of all the agreements.

 



10

 

 



  Article 4 Where Lender deem it necessary according to applications or other
specific facts, Lender may notify the waiver or change of guarantee
responsibilities of one or multiple persons in writing. After Lender obtain
approvals from other Guarantors, these Guarantors are still responsible for
repaying all the debts of the principal debtor.   Article 5 The Guarantor agrees
that, the compensation claiming right (within the limit of debts inherited from
Lender) and subrogation right obtained by the Guarantor from the principal
debtor due to partial compensation before the guaranteed principal debt is
repaid in full have lower priorities than the remaining debts (within the limit
of all or part of the debts guaranteed by the Guarantor) owed by the principal
debtor to Lender.   Article 6 The Guarantor agrees that Lender may, with a
notice to the Guarantor, offset all the liabilities of the Guarantor to Lender
using various types of deposit with Lender’s headquarters and Lender’s
headquarters’ branches as well as all debts that Lender owes to the Guarantor,
regardless of due dates and type mismatch. In addition, all the notes issued by
Lender to the Guarantor involving in the offsetting will be invalidated. Where
offsetting is forbidden by laws and regulations, by the Guarantor according to
agreements, or by negotiorum gestio, or a third party entrusts Lender to pay the
Guarantor based on a trading relationship, offsetting cannot be implemented.
Where the offsetting fails to cover all liabilities or the Guarantor has repaid
the liabilities or repaid the liabilities in installments, the fees, penalties,
interests, overdue interests, and principals owed by the Guarantor shall be
offset in sequence according to Article 323 of the Civil Law. Where the
Guarantor has multiple debts and the repayment of the Guarantor is insufficient
to cover all the debts, offsetting shall be implemented according to Article 321
or Article 322 of the Civil Law. However, during internal accounting based on
relevant regulations, Lender shall calculate the total debt according to the
above-mentioned offsetting sequence.   Article 7 Where no period is set for
continuous debt guarantees, the Guarantor may notify Lender at any time of
termination of this Agreement. The Guarantor does not guarantee the debts of the
principal debtor that arise after Lender receive the notice.   Article 8 The
Guarantor shall not claim exemption from the responsibility when the principal
debtor encounters reconciliation application, bankruptcy announcement,
reorganization, liquidation, prenegotiation, rejection of transaction by TCH, or
debt settlement.   Article 9 Where Lender agrees on postponed repayment by the
principal debtor or modify the original agreement with the principal debtor
based on negotiation, or similar matters occur, the Guarantor herein agrees to
take the joint responsibility to guarantee the postponed repayment or modified
agreement.   Article 10 Where the Guarantor or principal debtor owe multiple
debts to Lender, and the repayment is insufficient to cover all the debts or the
debts have different natures, Lender shall determine the way of offsetting and
the sequence according to this Agreement and laws, regardless of the repayment
means adopted by the principal debtor or guarantor.

 



11

 

 

  III. Individual Credit Granting Provisions

 

  1. Overdraft



(1)The overdraft limit approved by Lender shall prevail and used for the No. ___
cheque account against cheque drawn by the Promisor, entrusted payment conducted
by automatic devices, or other notes approved by Lender.

(2)The Promisor shall repay the principal and interest immediately on the due
date of the overdraft. The principal and interest of overdraft from the cheque
account against certified cheques of limited amounts for credit insurance shall
be repaid before 21st in the next month.

(3)The amount of overdraft interest is calculated on 20th every month based on
the annual interest rate of ___ %. The interest is calculated and added to the
principal every month. Where Lender’s [_] benchmark interest rate (adjusted by
[_] month [_] quarter) [_] indexed rate is adjusted, the amount of interest is
calculated based on the new interest rate announced by Lender plus the annual
interest rate ___ % from the date of adjustment.

(4)Where the principal and interest of the overdraft exceed the limit, the
Promisor shall immediately repay the balance and authorize Lender to repay the
balance using the deposit made by the Promisor with Lender or the Promisor’s
other funds held by Lender. Where the Promisor fails to immediately repay the
balance or the Promisor’s other funds held by Lender are insufficient to cover
the balance, Lender may deem that the principal and interest are due.

 



  2. Working capital loan for general/material purchase purposes     The limit
that Lender approves for this loan shall prevail. The loan is used by the
Promisor against the Credit Use Application and IOU or (and) documents. The
period of each amount borrowed shall not exceed the specified number of days,
and the amount shall be repaid according to the interest rate and repayment
means specified in the Credit Use Application and IOU.

 

  3. Domestic advance

(1)The limit that Lender approves for this loan shall prevail. The loan is used
by the Promisor against the Credit Use Application and IOU or (and) documents.
The period of each amount borrowed shall not exceed the specified number of
days, and the amount shall be repaid according to the interest rate and
repayment means specified in the Credit Use Application and IOU.

(2)Where acceptance or presentment for payment cannot be made against the
documents provided by the Promisor, or payments are not made against the
documents on due dates, the Promisor and Guarantor shall immediately repay the
loan.

 

  4. Working capital loan for foreign trade

(1)The limit that Lender approves for this loan shall prevail. The loan is used
by the Promisor against the Credit Use Application and IOU or (and) documents.
The period of each amount borrowed shall not exceed the specified number of
days, and the amount shall be repaid according to the interest rate and
repayment means specified in the Credit Use Application and IOU.

(2)The Promisor is willing to convert all foreign exchanges earned from export
settlement and export collection handled by Lender into NTD according to the
buying rates announced by Lender on the dates of negotiation, dates of
discounts, or dates of payment collection notification, or according to the
exchange rates negotiated by both sides, for paying the principal and interest
of the loan.

(3)Where the Promisor fails to repay the loan using the foreign exchanges earned
from export as stipulated in the previous item, the interest shall be calculated
from the original borrowing date based on Lender’s current benchmark interest
rate (adjusted by quarter) plus the annual interest rate of 3% and the Promisor
shall pay the balance of the interest amount. Where repayment is overdue, the
amounts of interest and overdue interest are calculated based on the
above-mentioned new interest rate and a penalty specified in this Agreement will
be charged.

 



12

 

 

  5. General guarantee, foreign currency guarantee

(1)The limit that Lender approves for this loan shall prevail. The amount,
period, and content of each guarantee in the guarantee document issued by Lender
shall prevail. Lender reserves the right to decide whether to provide a
guarantee after inspection.

(2)When entrusting Lender to provide a guarantee, the Promisor is willing to pay
a fee based on Lender’s rate and regulations. Where the Promisor entrusts Lender
several time to provide guarantees or entrusts Lender to provide a revolving
guarantee, the Promisor shall also pay a fee as agreed based on Lender’s
regulations, in multiple times, or when the guarantee is used in a revolving
manner. The guarantee service fee shall be paid before Lender issues the
guarantee document. Otherwise, Lender may refuse to issue it. The Promisor shall
pay all the taxes for this Agreement. Where there are forex settlement loan
service fees, mailing fee, or other fees, the Promisor shall pay the fees
separately. When Lender adjusts Lender’s service rates, the Promisor agrees to
pay the service fees for subsequent use of the guarantee or extension of the
guarantee period according to Lender’s new service rates.

(3)The Promisor is willing to implement the agreed matters related to the
entrusted guarantee and notify Lender of the implementation in writing. Where
the Promisor postpones implementation or fails to implement the matters, which
makes Lender advance guaranteed payments and relevant fees, the Promisor is
willing to immediately repay Lender. In case of an overdue payment, the Promisor
is willing to pay an amount of interest calculated from the date of advancement
through the date of repayment based on the advancement amount and the benchmark
interest rate (adjusted by quarter) on the date of advancement plus the annual
interest rate of 3%, and the Promisor shall also pay a penalty by the means
specified in this Agreement.

(4)The Promisor expressly declare that Lender shall fulfill Lender’s guarantee
responsibility when the guaranteed person in the guarantee document that Lender
issues notifies Lender to fulfill the guarantee responsibility, regardless of
whether the guarantee conditions are met or whether there are other defenses or
disputes.

(5)When applying for a foreign currency guarantee, the Promisor and Guarantor
are willing to comply with the provisions in the current Uniform Customs and
Practice for Documentary Credits, and Uniform Rules for Contract Guarantees,
International Standby Practices issued by International Chamber of Commerce as
well as the provisions in the foreign exchange and trade administration
regulations or other relevant regulations issued by competent authorities.

(6)Other special conditions:

 

  6. Commercial paper guarantee

(1)The limit that Lender approves for this guarantee shall prevail. It is used
by the Promisor to make Lender guarantee repayment of the due debts that arise
from the commercial papers issued by the Promisor.

(2)Both sides shall separately negotiate on the maximum period of the commercial
paper for each guarantee calculated from the date of guarantee through the
commercial paper due date. Lender shall entrust note companies to sign and sell
the commercial papers according to Act Governing Bills Finance Business.

(3)For all the notes which Lender is entrusted to accept, guarantee, or provide
issuance guarantee for, Lender shall be the drawee or acts as the drawee and the
place where Lender operates Lender’s business shall be the place of payment.

(4)The Promisor is willing to calculate the guarantee service fee based on the
face value and period of the guaranteed commercial paper, the rate that Lender
approves, and Lender’s regulations, and will pay the fee in full when entrusting
Lender to provide the guarantee.

(5)Where the Promisor entrusts Lender to provide issuance guarantee for a
commercial paper, the Promisor shall deposit the payment one day before the due
date of the commercial paper. In case of an overdue payment, which makes Lender
advance the payment, the Promisor is willing to immediately repay Lender, and
pay an amount of interest calculated from the date of advancement through the
date of repayment based on the advancement amount and the benchmark interest
rate (adjusted by quarter) on the date of advancement plus the annual interest
rate of 3%, and the Promisor shall also pay, by the means specified in this
Agreement, a penalty calculated from the date of advancement and based on the
advancement amount.

 



13

 

 

  7. Bill acceptance

(1)The acceptance limit that Lender approves shall prevail. It is used by the
Promisor to turn Lender into the drawee or acceptor of the bills issued by the
Promisor.

(2)Both sides shall negotiate on the maximum period of each acceptance bill
calculated from the date of acceptance through the bill due date.

(3)For all the bills which Lender is entrusted to accept, Lender shall act as
the drawee and the place where Lender operates Lender’s business shall be the
place of payment.

(4)The Promisor is willing to calculate the acceptance service fee based on the
face value and period of Lender’s acceptance bill, the rate that Lender
approves, and Lender’s regulations, and will pay the fee in full when entrusting
Lender to accept the bill.

(5)Where the Promisor entrusts Lender to accept a bill, the Promisor shall
deposit the payment one day before the due date of the bill. In case of an
overdue payment, which makes Lender advance the payment, the Promisor is willing
to immediately repay Lender, and pay an amount of interest calculated from the
date of advancement through the date of repayment based on the advancement
amount and the benchmark interest rate (adjusted by quarter) on the date of
advancement plus the annual interest rate of 3%, and the Promisor shall also
pay, by the means specified in this Agreement, a penalty calculated from the
date of advancement and based on the advancement amount.

 

  8. Domestic financing against L/C

(1)The limit of domestic financing against L/C that Lender approves shall
prevail (the deposit is included in the limit). It is used by the Promisor to
entrust Lender to issue domestic L/Cs and to accept or made (advance) payments
against issued bills presented by beneficiaries within effective L/C periods.
Within the limit effective period, the Promisor may apply for use of the limit
with documents including L/C issuance applications.

(2)Both sides shall negotiate on the maximum effective period of the bill under
each usance L/C. The Promisor shall deposit the payment before the due date of
the acceptance bill under a usance L/C. If failing to do so, the Promisor is
willing to immediately repay Lender from the date of advancement. In case of an
overdue payment, the Promisor is willing to pay an amount of interest calculated
from the date of advancement through the date of repayment based on the
advancement amount and the benchmark interest rate (adjusted by quarter) on the
date of advancement plus the annual interest rate of 3%, and the Promisor shall
also pay, by the means specified in this Agreement, a penalty calculated from
the date of advancement and based on the advancement amount.

(3)For the bill under each sight L/C, the Promisor shall deposit the payment
with Lender before the bill is presented, unless Lender agrees to make a
separate short-term loan for paying the bill. If failing to do so, the Promisor
is willing to immediately repay Lender from the date of advancement. In case of
an overdue payment, the Promisor is willing to pay an amount of interest
calculated from the date of advancement through the date of repayment based on
the advancement amount and the benchmark interest rate (adjusted by quarter) on
the date of advancement plus the annual interest rate of 3%. Where the Promisor
fails to repay Lender within 10 days after the date of advancement, Promisor
shall also pay, by the means specified in this Agreement, a penalty calculated
from the date of advancement and based on the advancement amount.

(4)The Promisor may apply for a short-term loan separately and present the
Credit Use Application and IOU to entrust Lender to use the loan to offset the
payment made by Lender against the bill under each L/C specified in this
Agreement. This Agreement serves as a proof of the entrustment and no separate
entrustment document will be prepared.

 



14

 

 

  The loan mentioned in the previous item can be handled although the borrowing
date is later than the effective period the credit line specified in this
Agreement or (and) the L/C effective period. The period of each loan shall not
exceed the agreed number of days, and the loan shall be repaid according to the
interest rate and repayment means specified in the Credit Use Application and
IOU.
The Promisor is willing to immediately repay the loan on its due date or when
all loans are deemed to be due. In case of an overdue repayment, the Promisor is
willing to pay an amount of overdue interest based on the above-mentioned
interest rate. When repaying the principal or interest after the due date, the
Promisor is willing to pay, by the means specified in this Agreement, a penalty
calculated from the due date and based on the loan amount. (5)The service fee
for each issued L/C under this Agreement is calculated according to the rate
that Lender specifies.

(6)Where Lender or Lender’s agent bank deems that the bills and its associated
documents under an L/C that the Promisor entrusts Lender to issue comply with
the terms and conditions of the L/C, and accepts or pays the bills, the Promisor
is willing to immediately and unconditionally accept the bills and documents,
and to make repayment or acceptance immediately when Lender presents the bills
or documents. Lender is not responsible for defects (including inconsistency
between the quality and quantity of goods and the documents) found subsequently
in the above-mentioned bills and documents. The Promisor shall not therefore
raise any dispute.

(7)Where losses are caused to the goods covered by the credit L/C due to the
beneficiary’s failure to execute the contract, delivery delay, fraud, or other
force majeure events, the Promisor shall bear the losses and Lender is not
responsible for the losses.

 

9.Financing for goods import (against foreign sight L/C, foreign usance L/C,
foreign transferrable L/C)

(1)The limit of financing for goods import that Lender approves shall prevail
(the deposit is not included in the limit). It is used by the Promisor to
entrust Lender to issue L/Cs for importing goods and to fund imports (including
advances, loans, and acceptance). The types, modes, periods of funds and
guarantees shall be approved by Lender before financing is provided. The
effective period of financing and the repayment responsibilities of the Promisor
and Guarantor terminate only after all the liabilities that arise from the
financing are repaid.

(2)During the effective period of the limit, the Promisor presents L/C
application and the relevant documents required by Lender to apply for using the
limit in a revolving manner and entrusts Lender according to this Agreement to
make payment against each L/C. The Promisor and Guarantor recognize all the
amounts listed in each L/C application and the interests and fees related to the
amounts. Lender may use notices or other equivalent documents from foreign agent
banks (including agent banks, negotiating banks, and correspondent banks,
similarly hereinafter) as debt proves and the Promisor is willing to repay all
the debts according to regulations without any dispute.

(3)When applying for L/C issuance, the Promisor shall follow Lender’s
regulations to make a forex settlement deposit and Lender shall make payment or
acceptance for the balance. After Lender send a notice on the arrival of
shipping documents under each sight L/C, the Promisor shall repay the fund for
the L/C within the period that Lender specify, and shall pay an amount of
interest and relevant fees calculated from the date of negotiation by the
foreign bank (unless otherwise stipulated). Where imported goods have arrived
but shipping documents have not, the Promisor shall immediately repay the
principal, interest, and relevant fees before applying for delivery against a
shipping guarantee or bill of lading endorsement.

 



15

 

 

  

The maximum financing periods of the usance L/C issues according to this
Agreement are negotiated by both sides. The due date of each fund is calculated
from the date of negotiation by a foreign bank (unless otherwise stipulated)
based on the relevant terms and conditions in the corresponding L/C application
and the number of financing days. For bill acceptance, the bill period shall not
exceed the financing period. When the bill is due, the Promisor shall be
responsible for paying the bill or apply to Lender for making advances. However,
the total of the period of the advances and the period of the bill shall not
exceed the maximum financing period as well. The Promisor is willing to
immediately repay each loan on its due date and pay an amount of interest and
relevant fees calculated from the date of negotiation by the foreign bank
(unless otherwise stipulated).

Where the goods are shipped in multiple batches, the Promisor is willing to
repay the principal and relevant fees calculated based on the amounts on the
batch shipping documents to Lender. Where shipping documents are received after
the due date of L/Cs, the Promisor and Guarantor are willing to repay Lender
provided that the conditions of negotiation are met.

(4)The Promisor may apply to Lender for issuing L/Cs in other foreign currencies
according to this Agreement for importing goods or goods importing financing.
However, the total of all the amounts shall be converted into USD based on the
foreign exchange rate specified by Lender. The total financing amount shall not
exceed the limit granted by this Agreement. Where the total financing amount
exceeds the amount or limit specified in this Agreement due to foreign exchange
rate fluctuation, the Promisor and Guarantor shall repay the balance and shall
immediately repay the principal, interest, and relevant fees of the balance when
receiving Lender’s notice.

(5)Where this financing limit in foreign currencies can be combined with loan
limits in NTD as approved by Lender, this financing limit in foreign currencies
shall be converted into a financing limit in NTD and then combined with other
loan limits in NTD for foreign exchange rate risk control, or this financing
limit in foreign currencies shall be combined with a financing limit in NTD
equal to the financing limit in foreign currencies for risk control, the total
amount in foreign currencies shall be converted into an amount in NTD based on
the foreign exchange rate specified by Lender, and the total amount in NTD shall
not exceed the NTD loan limit approved by Lender. Where the financing amount or
the combination of the financing amount and other loan amounts in NTD under this
Agreement exceeds the above-mentioned NTD loan limit approved by Lender due to
foreign exchange rate fluctuation, the Promisor and Guarantor shall be
responsible for repaying the balance, and shall immediately repay the principal,
interest, and relevant fees of the balance when receiving Lender’s notice.

(6)The conditions, periods, and repayment means of dedicated loans shall be
handled according to the relevant regulations of competent authorities and
Lender. If required, the quantities and amounts of imported goods shall be
checked by competent authorities before being registered.

(7)Where Lender or Lender’s (foreign) agent bank deems that the bills and its
associated documents under an L/C that the Promisor entrusts Lender to issue
comply with the terms and conditions of the L/C, the Promisor is willing to
accept them immediately and unconditionally.

(8)The service fee for each issued L/C or guarantee under this Agreement is
calculated according to the rate that Lender specify and the Promisor is willing
to pay the balance according to the actual amount.

(9)After the negotiating documents under a foreign usance L/C issued according
to this Agreement are received, the Promisor may apply for converting the
advances that Lender has paid into another currency, repay Lender the amount in
the target currency of the conversion or the amount in NTD on the original due
date, and pay an amount of interest, overdue interest, and penalty calculated
based on the lending rate of the target currency that Lender announces on the
date of conversion.

(10)The amount of interest of each foreign currency loan under this Agreement
shall be calculated based on the corresponding loan interest rate negotiated
with Lender on the date when the loan is made. Nevertheless, during the period
of refinancing applied separately to the Central Bank, the amount of interest
shall be calculated based on an increased interest rate as stipulated by the
Central Bank. The Promisor is willing to repay the loan by agreed means.

 



16

 

 

  



Where the Promisor fails to repay the principal and interest of any
above-mentioned loan when it is due or all loans are deemed as due, the Promisor
is willing to pay an amount of overdue interest calculated based on the
above-mentioned interest rate and pay, by the means specified in this Agreement,
a penalty calculated from the due date and based on the loan balance.

(11)For a loan in a foreign currency that Lender makes according to this
Agreement, the Promisor is willing to repay the principal, interest, overdue
interest, penalty, and relevant fees using NTD based on the selling price of the
foreign currency announced by Lender on the date of loan repayment or date of
interest payment, or repay them using the foreign currency.

(12)For a usance L/C issued according to this Agreement, the Promisor may issue
a Credit Use Application and IOU to apply for a loan in NTD for repaying
Lender’s fund in a foreign currency.   

Where the Promisor uses the usance L/C limit to apply for issuance of a sight
L/C, the Promisor may, after all negotiating documents are received, issue a
Credit Use Application and IOU to apply for a loan in NTD for repaying Lender’s
fund in a foreign currency.
The loan mentioned in the previous item shall be handled although the borrowing
date is later than the effective period the credit line specified in this
Agreement or (and) the L/C effective period. The period of each loan shall not
exceed the agreed number of days, and the loan shall be repaid according to the
interest rate and repayment means specified in the Credit Use Application and
IOU.
The Promisor is willing to immediately repay the loan on its due date or when
all loans are deemed to be due. In case of an overdue repayment, the Promisor is
willing to pay an amount of overdue interest based on the above-mentioned
interest rate. When repaying the principal or interest after the due date, the
Promisor is willing to pay, by the means specified in this Agreement, a penalty
calculated from the due date and based on the loan amount.

(13)The Promisor is willing to provide imported goods for Lender as a guarantee
covering all the loans that arise from this Agreement. From the L/C issuance
date through the arrival date of imported goods, Lender is entitled to the
pledge of all the B/Ls (such as relevant delivery documents) of the imported
goods. From the time when the imported goods arrive, Lender is entitled to the
pledge of the imported goods. This Agreement serves as a written proof of
granting the rights to the pledges. The Promisor is willing to buy an insurance
policy for the above-mentioned goods with Lender being the beneficiary. If the
Promisor fails to buy or renew the insurance policy, Lender is entitled to buy
or renew it and pay the premium on behalf of the Promisor. However, Lender is
not obliged to do so. Where Lender pays the premium for the Promisor, the
Promisor is willing to repay Lender immediately. Otherwise, the premium is added
to the liabilities of the Promisor to Lender and an amount of interest is
calculated based on the benchmark interest rate (adjusted by quarter) that
Lender announces on the date of payment plus 3%. The collateral shall be used
first to repay the premium.

(14)Where the Promisor fails to repay a loan within an agreed period, the
imported goods may go bad or depreciate, or the Promisor fails to make customs
declaration or take delivery of goods on time, Lender may make customs
declaration or take delivery of the goods on behalf of the Promisor and may
auction or freely dispose (including the method, time, and price for the
disposal) the imported goods and other collateral, so as to repay the principal
and interest of the loan, overdue interest, penalty, all fees (including taxes
and shipping fees paid when Lender makes customs declaration and take delivery
of the goods), and loss. However, Lender is not obliged to make customs
declaration, take delivery of the goods, or dispose the goods and collateral.



17

 

 

 

(15)When claiming a shipping document, the Promisor is willing to register trust
possession according to the Personal Property Secured Transactions Act as
required by Lender.

(16)Where the L/C beneficiary or seller fails to execute the contract or
postpones delivery, other force majeure events occur, the insurer rejects the
claim, the compensation is insufficient, or compensation is not made in a timely
manner, the Promisor shall be responsible for and handle the losses caused
thereby to the imported goods under this Agreement. In such cases, the Promisor
is willing to immediately repay the principal and interest of the loan, overdue
interest, penalty, and all fees.

(17)Lender may issue a shipping guarantee or provide bill of lading endorsement
at the Promisor’s request. Where the product names, specifications, unit prices,
total amounts, and delivery taking conditions are different from those specified
on the shipping document that Lender receive at a later time, the Promisor and
Guarantor are willing to pay amounts and complete all other procedures based on
the conditions specified on the shipping documents that Lender receive. Where
Lender suffers from a loss caused by the difference between the issued document
and the received document, the Promisor and Guarantor are willing to take the
compensation responsibility. The content of the Application for Shipping
Guarantee or Bill of Lading Endorsement presented by the Promisor is deemed as
an attachment of this Agreement. The Promisor and Guarantor are willing to
comply with the content.

(18)The usance L/C limit under this Agreement can be used to issue sight L/Cs,
while the sight L/C limit cannot be used to issue usance L/Cs.

(19)Where a holder of import documents or collateral documents of the Promisor
requires Lender to return or exchange the collateral, Lender shall deem the
holder as an agent of the Promisor and return or exchange the collateral. Where
a dispute arises thereof, the Promisor is willing to take all responsibilities.

(20)To entrust Lender to issue irrevocable L/Cs in the future, the Promisor is
willing to settle foreign exchange purchases with Lender or to use foreign
exchange deposits or foreign currency cash as a reserve for repaying part or of
all the bills under the L/Cs. Where there is unused foreign exchanges, the
Promisor shall sell them back to Lender or deposit them with Lender or remit
them as required by the Statute for Foreign Exchange Regulations and other
relevant regulations. The Promisor requires Lender to issue a foreign exchange
settlement proof or transaction proof when Lender issues an L/C. In addition,
the Promisor acknowledge that the difference between the amount on the L/C and
the amount settled is the advance that Lender makes, and agrees that the foreign
exchange settlement proof, transaction proof, other relevant documents that
Lender holds are the proof of the advance. Where the advance specified in the
foreign exchange settlement proof or transaction proof is different from the
actual advance, the advance specified in the relevant documents or books that
Lender holds shall prevail. The Promisor shall not therefore raise any dispute.

(21)Lender is herein expressly notified that, after all or part of the goods
covered by an L/C issued by Lender against the Promisor’s import permit and (or)
other relevant documents approved by Board of Foreign Trade, Ministry of
Economic Affairs or its designated organization arrive, where the Promisor fails
to repay Lender for the shipping documents before the L/C due date specified in
the relevant credit granting agreement, or all the L/Cs that the Promisor
requires Lender to issue are deemed to be due according to the relevant credit
granting agreements, Lender is irrevocably authorized to apply to the Board of
Foreign Trade, Ministry of Economic Affairs for an approval and then make
customs declaration and take delivery of the imported goods on behalf of the
Promisor, and auction or freely dispose the imported goods. The Promisor
expressly states that Lender’s actions including making customs declaration and
taking delivery of the goods are deemed as actions taken by the Promisor and
have a binding effect on the Promisor.

 



18

 

 

  10. Financing against foreign currency D/A, D/P, or O/A for import

(1)The financing limit that Lender approves shall prevail. It is used by the
Promisor to raise funds (including advances, loans, and guarantees) for
importing goods under the D/A, D/P, or O/A terms.   The effective period of
financing and the repayment responsibilities of the Promisor and Guarantor
terminate only after all the liabilities that arise from the financing are
repaid.
The Promisor and Guarantor are willing to take, according to the provisions in
this Agreement, their liabilities arising from an advance, loan, or guarantee
for which the Promisor applies to Lender before the effective date of this
Agreement for importing goods under the D/A, D/P, or O/A term.

(2)The Promisor may apply to Lender, based on the agreed amount limit and
period, for advances, loans, or guarantees, for importing goods under the D/A,
D/P, or O/A term. Where the due date (repayment date) or date when Lender makes
an advance is later than the period, this Agreement is still applicable and the
Promisor and Guarantor shall comply with the provisions in this Agreement to
take the repayment responsibility. When applying for use of the limit, the
Promisor shall present the Credit Use Application and IOU and the relevant
documents that Lender requires.

(3)When the Promisor applies for funding goods import under the D/A, D/P, or O/A
term, the Promisor shall provide part of the fund and perform foreign exchange
settlement as required by Lender, and Lender shall provide the balance. The
Promisor shall repay Lender’s fund (including principal, interest, overdue
interest, penalty, and relevant fees) by paying NTD based on the selling price
of the relevant foreign exchange that Lender announces on the repayment date or
by paying foreign exchanges without any delay.    The maximum period of each
fund shall be negotiated between both sides.



(4)The Promisor may apply to Lender for funds in other foreign currencies for
importing goods under the D/A, D/P, or O/A term. However, the amount of the
total amount of the funds shall be converted into USD using the foreign exchange
rate that Lender specifies and the total amount shall be within the limit
specified in this Agreement. Where the total amount exceeds the limit due to
foreign exchange rate fluctuation or other reasons, the Promisor and Guarantor
shall be responsible for repaying the balance and shall immediately repay the
principal, interest, and relevant fees of the balance when receiving Lender’s
notice.

(5)Where this financing limit in foreign currencies can be combined with loan
limits in NTD as approved by Lender, this financing limit in foreign currencies
shall be converted into a financing limit in NTD and then combined with other
loan limits in NTD for foreign exchange rate risk control, or this financing
limit in foreign currencies shall be combined with a financing limit in NTD
equal to the financing limit in foreign currencies for risk control, the total
amount in foreign currencies shall be converted into an amount in NTD based on
the foreign exchange rate specified by Lender, and the total amount in NTD shall
not exceed the NTD loan limit approved by Lender. Where the financing amount or
the combination of the financing amount and other loan amounts in NTD under this
Agreement exceeds the above-mentioned NTD loan limit approved by Lender due to
foreign exchange rate fluctuation, the Promisor and Guarantor shall be
responsible for repaying the balance, and shall immediately repay the principal,
interest, and relevant fees of the balance when receiving Lender’s notice.

(6)The amounts of interest of all the loans in foreign currencies made according
to this Agreement shall be calculated based on the foreign exchange rates
negotiated when Lender makes the loans. The Promisor is willing to pay the
amounts by agreed means. Where the Promisor fails to repay the principal or
interest of any above-mentioned loan when it is due or all loans are deemed to
be due, the Promisor is willing to pay an amount of overdue interest calculated
based on the agreed interest rate and pay, by the means specified in this
Agreement, a penalty calculated from the due date and based on the loan amount.

 



19

 

 

(7)When importing goods under the D/A or D/P term, the Promisor may apply to
Lender, with Lender’s approval and based on the agreed amount, limit, or period,
for a shipping guarantee or bill of lading endorsement. When applying for it,
the Promisor shall present an affidavit (for shipping guarantee/bill of lading
endorsement only) the relevant deeds and documents that Lender requires. The
Promisor and Guarantor both recognize the content of each loan application, the
amounts in the relevant deeds and documents, and the agreed matters. They shall
assume liabilities for damages to Lender until Lender receives foreign documents
and the Promisor completes the bill acceptance, payment, or financing procedure.

(8)Where Lender agrees that the borrowing currency can be converted, the
Promisor may apply for converting the borrowing currency of the fund that Lender
provides into another currency, repay Lender the amount in the target currency
of the conversion or the amount in NTD on the original due date, and pay an
amount of interest, overdue interest, and penalty calculated based on the
lending rate of the target currency that Lender announces on the date of
conversion.

(9)Where Lender agrees that the fund can be provided in NTD, the Promisor shall
present the Credit Use Application and IOU to apply for converting the loan into
NTD, repay the loan that Lender provides in foreign currency, and agree to repay
the new loan on its due date using NTD regardless of whether the borrowing date
is later than the period of this Agreement. The maximum loan period shall not
exceed the agreed number of days and the loan shall be repaid based on the
interest and repayment means specified in the Credit Use Application and IOU.
  The Promisor is willing to immediately repay the loan on its due date or when
all loans are deemed to be due. In case of an overdue repayment, the Promisor is
willing to pay an amount of overdue interest based on the agreed interest rate.
When repaying the principal or interest after the due date, the Promisor is
willing to pay, by the means specified in this Agreement, a penalty calculated
from the due date and based on the loan amount.



(10)Where processing of the imported goods under this financing agreement is
completed before schedule or they are sold before schedule, the Promisor agrees
to immediately hand the received notes receivable to Lender for collection, so
as to prepare for repaying the principal and interest or to repay them in
advance.

 

  11. Exporting Negotiation

(1)As Lender may negotiate or discount documentary drafts (domestic or foreign)
with or without collateral that issued or endorsed by the promisor of the
exporting negotiation agreement (hereinafter referred to as the "Promisor");
therefore, the Parties agree as follows:
All stipulations in this agreement shall be deemed as permanently valid and
applicable at any time; the aforesaid documentary drafts, no matter they are
negotiated or discounted directly or through any third party to Lender, shall be
deemed as resigning of this agreement by the Promisor every time of negotiation
or discounting, are all within the purview of guarantee of this agreement and
are applicable to this agreement.

(2)Negotiation or discounting specified in this Agreement indicates that Lender,
according to the stipulations in the L/C issued by the issuing bank that is put
forward by the Promisor, review the documentary drafts or documents suggested by
the Promisor, and then pay in advance for the amount on the documentary drafts
or documents with the interest withheld. If Lender fails to take back the
deposit or accept the documentary drafts from the issuing bank or paying bank
within two months, regardless of any reason, the Promisor shall unconditionally
pay the principal and interest of the deposit back to Lender.

(3)Hereby the Promisor is willing to provide Lender with the shipping document
affiliated to the documentary draft and the relevant goods as the collateral to
ensure that Lender can negotiate or discount the documentary draft issued or
endorsed by the Promisor, and relevant interest and fees.

 



20

 

 

(4)The Promisor authorizes Lender, or any of Lender’s Managers, or Agents, or
the Holders of the bills (but not so as to make it imperative) to insure any
goods forming the collateral for any such bills against sea risk, including loss
by capture, and also against loss by fire on shore, and to add the premiums and
expense of such insurances to the amount chargeable to the Promisor in respect
of such bills. Lender has the priority of compensation upon the collateral and
shall deal with the collateral to compensate for the loan and other relevant
fees or insurance expense paid by a third party or other relevant fees, which
does not affect Lender’s right of claim upon other debtors. In addition, Lender
shall take the place of the Promisor to handle all necessary affairs according
to the example of common business agent and charge service fees. If Lender has
no objection to the specified wharf or warehouse, the Promisor shall move the
goods to the public or private wharf or warehouse based on the requirement of
the drawee or acceptor.

(5)The Promisor hereby also authorizes Lender, or any of Lender’s Managers, or
Agents, or the Holders of the bills, to take conditional acceptances to all or
any of such bills, to the effect that on payment thereof at maturity, the
documents handed to Lender as collateral for the due payment of any such bills
shall be delivered to the drawees or acceptors thereof, and such authorization
shall be taken to extend to cases of acceptance for honor.

(6)The Promisor further authorizes Lender (but not so as to make it imperative)
at any time before the maturity of any bills, to grant a partial delivery or
partial deliveries of such goods, in such manners as Lender or the acceptors or
their representatives may think desirable to any person on payment of a
proportionate amount of the invoice cost of such goods, or of the bills drawn
against same. The meaning of the above-mentioned "proportionate amount" will be
defined by Lender.

(7)The Promisor further authorizes Lender, or any of Lender’s Managers, or
Agents, or the Holders of the bills, on default being made in acceptance on
presentation or in payment at maturity, of any of such bills or in case of the
drawees or acceptors suspending payment, becoming bankrupt, or taking any steps
whatever towards entering into liquidation during the currency of any such
bills, and whether accepted conditionally or absolutely to sell all or any part
of the goods forming the collateral for the payment thereof at such times and in
such manner as Lender or such holders may deem fit, and after deducting usual
commission and charges, to apply the net proceeds in payment of such bills with
re-exchange and charges the balance, if any, to be placed at Lender’s or their
option against any other of bills, secured or otherwise, which may be in
Lender’s or their hands, or any other debt or liability of the Promisor to
Lender, or them, and subject, thereto, to be accounted for the proper parties.
In case of loss at any time of goods insured, the Promisor authorizes Lender to
realize the policy or policies and charge the same commission on the proceeds as
upon a sale of goods, and to apply the net proceeds, after such deductions as
aforesaid, in the manner hereinbefore lastly provided.

(8)If the net proceeds of such goods are insufficient to pay the amount of the
bills (including the exchange loss), the Promisor authorizes Lender, or any of
Lender’s Managers, or Agents, or the Holders of the bills, to draw on the
Promisor for the deficiency, without prejudice to any claim against any
endorser(s) of the bills for recovery of same or any deficiency of the same; and
the Promisor agrees that bills issued by Lender or holders shall be deemed as
sufficient proof of sale and loss. the Promisor shall pay the bills immediately
upon the notice.

(9)The Promisor further authorizes Lender, or any of Lender’s Managers, or
Agents, or the Holders, whether the aforesaid Power of Sale shall or shall not
have arisen, at any time before the maturity of the bills, to accept payment
from the drawees or acceptors thereof, if requested so to do, and on payment to
deliver the bills of lading and shipping documents to such drawees or acceptors;
and calculate the rebate at the customary interest rate in the place where such
bills are payable.

(10)In case of D/A bills, the Promisor authorizes Lender to deliver the
documents handed to Lender as the shipping documents of the collateral to the
acceptors against their acceptance of the bill drawn on them. In this case, the
Promisor undertakes to hold Lender harmless from any consequence that may arise
by Lender’s so doing and to pay Lender the amount or any balance of the bill
with re-exchange and charges if the acceptors should make any default in payment
at maturity, or ensure that Lender or the holders of the bills have the priority
of compensation upon the collateral.



21

 

 

(11)Should the drawee of the bills reject acceptance or payment of the bills, or
should the collateral goods arrive before the date of maturity of such bills,
the Promisor authorizes Lender or Lender’s correspondent to unload, clear,
warehouse the goods, effect insurance thereon and do any and all other acts
which Lender or Lender’s correspondent may deem necessary for the proper
maintenance of the said goods. In these cases, not only the expenses and cost
incurred in the course of the above acts, but also any damage caused by those
people or parties who deal with the unloading, clearance, warehousing and
insurance in good or bad faith or by reason of war, natural disasters or any
other force majeure shall be paid by the Promisor.

(12)The Promisor hereby agrees that, should the bills be not accepted by the
drawees or not paid by the drawees or acceptors by intervention, or should it
happen, that the bills are not paid or the proceeds thereof are not transferred
to Lender because of the local laws or regulations or for any other reasons, the
Promisor shall pay the amount of the bills with interest and other incidental
charges incurred as soon as Lender informs the Promisor, notwithstanding no
return of the bills and/or documents. Should Lender demand any additional
collateral of the Promisor at same time, it shall be given by the Promisor
without any objection.

(13)In case the drawee of the bills requests Lender or Lender’s correspondent on
the date of maturity of the bills to postpone payment and if this is deemed
reasonable by Lender or Lender’s correspondent, no objection shall be raised by
the Promisor to Lender or Lender’s correspondent's agreeing to it without
notification to the Promisor.

(14)Should the bills negotiated by Lender be refused handling or processing by
Lender’s discounting bank or correspondent, or unpaid by issuing bank owing to
some discrepancy in the bills or the documents attached thereto with the terms
and conditions of the L/C or for any other reasons, or should the acceptance of
the shipped goods be refused because of divergence of quality, quantity etc. of
the said goods, or for any other reasons, discovered by the interested party or
parties upon delivery or any other occasions, the Promisor shall take full
responsibility thereof and reimburse Lender at any time the amount of such
bills, interest (based on the listed lending rate of the Central Bank on the
negotiation day) and other incidental charges incurred in the original currency
or NTD. The Promisor further authorizes Lender to tender a letter of guarantee
to the issuing bank or the accepting bank under the L/C, without any
notification to the Promisor, in case Lender or Lender’s correspondent deems it
fit to do so, and the Promisor solely shall be held liable for the guarantee
thus offered.

(15)The Promisor authorizes Lender or Lender’s correspondent to send the bills
and/or attached documents to the place of payment by any method as Lender or
Lender’s correspondent deems fit.

(16)Should bills and/or documents be destroyed or lost in transit, or assumed as
such, or their arrival at the place of payment is much delayed by accident such
as mis-transportation, a new bill, and if possible, new documents shall be
presented to Lender by the Promisor according to Lender’s record book, at
Lender’s demand without any legal procedures, or alternatively, at Lender’s
option, the amount of the bills, with all expenses, shall be paid to Lender by
the Promisor.

(17)The Promisor shall be responsible for the signature, seal or writing used on
the bills or any other documents accepted by Lender even though the signature,
seal or writing is a forged or stolen one; in case Lender has concluded the same
to be identical with those submitted to Lender beforehand or those used on a
previous bills or another documents, any damages, sustained by Lender there
from, shall be paid for by the Promisor.

 



22

 

 

(18)Should the drawees of the bills or the L/C issuing, accepting or confirming
banks become insolvent, or bankrupt, be seized, provisionally seized,
provisionally disposed of, or offered for auction, or even should the drawees or
the above banks apply for bankruptcy or settlement by composition, the Promisor
agrees to pay Lender upon Lender’s notice the total amount of the bills with
interest and other additional charges.

(19)The Promisor agrees that all property of the Promisor including margins and
deposit balances in Lender or Lender’s branches possession or otherwise subject
to Lender’s control shall be deemed as collateral for the payment of any
outstanding debts.

(20)Litigations about bills, documents, and/or collateral shall be handled by
the local court at the place where the business office of Lender that the
Promisor applies for negotiation is located.

(21)Where damages are caused to Lender due to defects occur on the documents,
regardless of any reason, the Promisor is willing to pay for the damages to
Lender.

(22)If documents or IOUs for loans issued, endorsed, accepted, or guaranteed by
the Promisor are short of necessary items which leads to invalidation of the
creditor's rights, or the creditor's rights are terminated due to statute of
limitation or incomplete procedure, the Promisor is still willing to, according
to Lender’s demand, pay off the amount on the documents or IOUs for loans,
interest before and after the expiration of the debt, and other additional
charges by cash or collateral, or both of them.

(23)The Promisor agrees to replace, and split or combine the documents of the
collateral signed and submitted by the Promisor to Lender as Lender require the
Promisor.

(24)The Promisor agrees to pay the delay interest and breach penalty in case of
delay in repaying the loan from Lender. The Promisor also agrees that if the
overdue period is within 6 months, Lender shall charge 10% additional breach
penalty according to the original loan interest rate; if the overdue period
exceeds 6 months, Lender shall charge 20% additional breach penalty according to
the original loan interest rate.

(25)The Promisor agrees that Lender shall create at least one account in the
name of the Promisor to facilitate accounting. However, all accounts shall be
considered as a single account. All credit balance, either in NTD or other
currencies, shall be used by Lender to take out any debt that the Promisor shall
pay back to Lender.

(26)Unless otherwise agreed, the person who holds documents or receipts for
loans issued, endorsed, accepted, or guaranteed by the Promisor has right of
recourse in the event of protest waived for the non-payment or non-acceptance.
Under protest waived, in case Lender or Lender’s correspondent requires protest,
the Promisor has no objection. It is legal and valid for the Promisor to
implement protest for non-payment or non-acceptance at any place without any
proof.

(27)The Promisor will observe the Uniform Customs and Practice for Documentary
Credits, International Standard Banking Practice, and International Commercial
Terms issued by the International Chamber of Commerce, and deem them as a part
of this agreement.

(28)If there is any dispute about stipulations in this Agreement, the
corresponding stipulation in Chinese prevails.

(29)It is mutually agreed that the delivery of such collateral to Lender shall
not prejudice Lender’s rights on any of such bills in case of dishonor, nor
shall any recourse taken thereon affect Lender’s title to such collateral to the
extent of the Promisor's liability to Lender as above, and that, notwithstanding
any alteration by death, retirement, introduction of new partners or otherwise
in the persons from time to time constituting the Promisor or the style of the
Promisor under which the business at present carried on by the Promisor may from
time to time continue. It is also agreed that Lender is not to be responsible
for the default of any Broker or Auctioneer appointed or employed by Lender for
any purpose.

 



23

 

 

  12. Financing against foreign currency D/A, D/P, or O/A for export

(1)The financing limit that Lender approves shall prevail. The Promisor shall
present the Credit Use Application and IOU to apply for using the limit. The
maximum period of each loan shall not exceed the agreed number of days and each
loan shall be repaid based on the interest rate and by the repayment means
specified in the Credit Use Application and IOU.

(2)The Promisor is willing to use the amounts earned by the Promisor from export
under the D/A, D/P, or O/A term handled by Lender to repay the loan. In case
that the amounts are insufficient, the Promisor agrees to repay the balance in
the original currency or NTD based on the foreign exchange rate that Lender
specify on the date of settlement.

(3)The export receivables (under D/A, D/P, or O/A term) to be used by the
Promisor to repay the loan that Lender makes in a foreign currency to the
Promisor shall be remitted from a foreign collecting bank to Lender, and shall
not be remitted by the foreign buyer to the Promisor or any third party by other
means or through other channels or be used to offset any debt that the Promisor
uses the buyer. If failing to abide by this provision, the Promisor is willing
to deem that all the loans (including advances and guarantees) that Lender makes
to the Promisor are unconditionally due and shall immediately repay all the
loans.

(4)The Promisor may apply to Lender for a loan for export under the D/A, D/P, or
O/A term. However, the total amount of each loan shall be converted into USD
using the foreign exchange rate that Lender specifies and shall not exceed the
limit specified in this Agreement. Where the amount exceeds the limit due to
foreign exchange rate fluctuation or other reasons, the Promisor and Guarantor
shall be responsible for repaying the balance and shall repay the principal,
interest, and relevant fees of the balance immediately when receiving Lender’s
notice.

(5)Where this financing limit in foreign currencies can be combined with loan
limits in NTD as approved by Lender, this financing limit in foreign currencies
shall be converted into a financing limit in NTD and then combined with other
loan limits in NTD for foreign exchange rate risk control, or this financing
limit in foreign currencies shall be combined with a financing limit in NTD
equal to the financing limit in foreign currencies for risk control, the total
amount in foreign currencies shall be converted into an amount in NTD based on
the foreign exchange rate specified by Lender, and the total amount in NTD shall
not exceed the NTD loan limit approved by Lender. Where the financing amount or
the combination of the financing amount and other loan amounts in NTD under this
Agreement exceeds the above-mentioned NTD loan limit approved by Lender due to
foreign exchange rate fluctuation, the Promisor and Guarantor shall be
responsible for repaying the balance, and shall immediately repay the principal,
interest, and relevant fees of the balance when receiving Lender’s notice.

(6)Where Lender agrees that the borrowing currency can be converted, the
Promisor may apply for converting the borrowing currency of the fund that Lender
provides into another currency, repay Lender the amount in the target currency
of the conversion or the amount in NTD on the original due date, and pay an
amount of interest, overdue interest, and penalty calculated based on the
lending rate of the target currency that Lender announces on the date of
conversion.

(7)The amounts of interest of all the loans in foreign currencies made according
to this Agreement shall be calculated based on the lending rates negotiated when
Lender makes the loans. The Promisor is willing to pay the amounts by agreed
means. Where the Promisor fails to repay the principal and interest of any
above-mentioned loan when it is due or all loans are deemed to be due, the
Promisor is willing to pay an amount of overdue interest calculated based on the
agreed interest rate and pay, by the means specified in this Agreement, a
penalty calculated from the due date and based on the amount of the loan.

 

  13. Foreign currency bill purchase

(1)The limit on foreign currency bill purchase that Lender approves shall
prevail. The Promisor understands and agrees that, where bills are being
processed by Lender and therefore cannot be settled in a timely manner, the
Promisor shall take the responsibility for the losses caused thereby and Lender
shall not be liable for the losses.

 



24

 

 

(2)The foreign currency bills purchased by Lender at the Promisor’s request
shall involve no counterfeiting, alteration, or any other flaws. Where any of
the above-mentioned flaws is found in the bills and Lender suffers from losses
caused thereby, the Promisor is willing to make full compensation.

(3)After Lender deliver a foreign currency bill that Lender purchase at the
Promisor’s request, where the bill is lost or destroyed due to a reason not
attributable to banks (including foreign agent banks), the Promisor is willing
to immediately repay the amount of the bill or provide another foreign currency
bill with the same amount to Lender to prevent losses caused to Lender thereby.

(4)Where a foreign currency bill purchased by Lender is dishonored or involves
in a dispute and therefore Lender cannot collect the amount of the bill or the
collected amount is refunded within one month, the Promisor is willing to
immediately repay Lender for the bill and pay an interest amount and various
fees calculated based on the foreign currency lending rate that Lender announces
on the data of repayment, regardless of the reason of the dishonor or dispute,
whether the bill is dishonored before or after Lender collects the amount of the
bill, or whether the bill is dishonored after the Promisor collects the amount.
In case of overdue repayment of the principal and interest, the Promisor shall
pay, in addition to an amount of overdue interest calculated based on the
above-mentioned lending rate, a penalty calculated based on agreed interest rate
of 10% within six months after the due date, and a penalty calculated based on
agreed interest rate of 20% after the six months.

(5)Where a foreign currency bill that Lender purchases at the Promisor’s request
cannot be cashed or is dishonored for a reason, Lender is not obliged to protest
or take other legal procedures to preserve the entitlement to the bill, unless
Lender is entrusted in writing and agree to do so.

(6)Lender may choose freely any correspondent bank as the collecting bank.
Lender can change the collecting bank designated by the Promisor.

(7)For a foreign currency bill that Lender purchases at the Promisor’s request,
Lender may write any text or draw any symbols on the bill to prevent it from
getting lost, preserve the claim, or in according to banking practice. Lender is
not obliged to restore the original condition of the bill in case of bill
dishonor and may return the bill with the text or symbol to the Promisor.

(8)The interest for the foreign currency bill that Lender purchases at the
Promisor’s request is calculated based on the foreign currency lending rate that
Lender announces on the date of lending and the bill collecting period that
begins from the date of lending, and is prededucted. The relevant fees of the
bill, including service fees, delivery fees, inquiry fees, and foreign expenses,
are calculated based on Lender’s rates and the difference between the calculated
amount and the actual amount shall also be paid.

(9)The Promisor is willing to comply with the provisions in the applicable
edition of Uniform Rules for Collection-ICC publication and relevant regulations
of the competent authorities.

 

  14. Discount

(1)The financing limit that Lender approves shall prevail. The Promisor shall
present the Credit Use Application and IOU and bills to apply for using the
limit. The maximum period of each loan shall not exceed the agreed number of
days and each loan shall be repaid based on the interest rate and by the
repayment means specified in the Credit Use Application and IOU.

(2)The Promisor shall provide a usance draft or Promissory note obtained from
business transactions and endorsed by the Promisor as well as documents that
prove the nature of the transactions to Lender two business days in advance.
After Lender verify and approve the documents provided, Lender shall pay a
maximum of ___ % of the amount of the usance draft or promissory note to be
discounted to the Promisor.

(3)Where the usance draft or promissory note is an outgoing item, the interest
thereof shall be calculated until the date when Lender receives the payment and
the Promisor shall pay the collecting fee.

 



25

 

 

(4)Where the usance draft or promissory note provided by the Promisor cannot be
accepted or presented for payment or no payment is made upon the due date
thereof, the Promisor and Guarantor are willing to immediately repay the
discounted amount, including the principal, interest, overdue interest, penalty,
and various fees. Should there be any losses caused thereby, the Promisor and
Guarantor are willing to make compensation. Although the usance draft or
promissory note discounted involves missing important documents, counterfeiting,
incomplete legal procedure, or prescription events, the Promisor shall repay the
above-mentioned loan according to this discounting agreement.

 

  15. Simple financing against notes receivable

(1)The interest and service fee of a loan shall be paid at a time when the loan
is made and Lender is entitled to deduct them directly from the amount of the
loan. It is deemed that the Promisor has accepted the loan upon deduction
completion.

(2)The Promisor agrees to transfer the bills specified on the Credit Use
Application and IOU and the creditor’s right concerning the cause thereof (such
as trading transacts, labor contracts, other debt contracts) to Lender. Lender
may notify the drawer of the transfer and require, as the obligee of the bills
or creditor, the drawer (debtor) to make a payment any time. Lender may directly
use the payment to offset the loan or any liability of the Promisor to Lender.
In addition, the guaranteed bills provided by the Promisor shall not be revoked
or exchanged, unless approved by Lender.

(3)The guaranteed bills provided by the Promisor according to the Credit Use
Application and IOU are guarantees for all current (including the liabilities
that arose in the past but has not been settled and not limited to the
liabilities that arise from this Agreement) and future liabilities of the
Promisor to Lender. Where the issuers or endorsers of the bills have bad credit
or involve in other events that affect the exercise of Lender’s creditor’s
right, all the liabilities of the Promisor to Lender is deemed to be due
immediately.

 

  IV. Special Terms

(1)For the other financial instruments not specified in this Agreement, the
Promisor agrees to separately sign credit granting agreements with Lender.

(2)Where Lender deems that the Promisor misuses the credits granted, has bad
credit, or fails to provide guarantees as required, or it is required by
Lender’s other services, Lender may stop the Promisor from using the credits
granted at any time or reduce the credit lines. Where a third party is involved
and any responsibility dispute or expense is caused thereby, the Promisor shall
be fully responsible for handling the case. Should there be any damage caused to
Lender thereby, the Promisor shall also be fully responsible for compensation.

(3)Indicator and interest rate description:   Benchmark interest rate



(1)Benchmark interest rate formula: The average of the one-year fixed savings
interest rates of Lender, Union Bank of Taiwan, TC Bank, Far Eastern
International Bank, Bank SinoPac, E.SUN Bank, Taishin International Bank, Taipei
Fubon Bank, EnTie Bank, and Yuanta Bank less the highest and lowest interest
rates is calculated as the “index rate”. The benchmark interest rate is the sum
of the index rate and a certain “percentage” of Lender’s service and management
rate and Interest rate risk premium.  (2)Benchmark interest rate adjustment
interval:



a.It is adjusted every three months on the 10th in February, May, August, and
November. In case of a holiday, the adjustment is performed on the following
business day.

b.It is adjusted on the 10th every month. In case of a holiday, the adjustment
is performed on the following business day.

 



26

 

 

(3)Benchmark interest rate sampling days and method: The 20th of the previous
month of an adjustment day is an index rate sampling day. In case of a holiday,
the sampling day is the following business day. The average (rounded to two
decimal places) of the index rates on the sampling days less the highest and
lowest interest rates is used as the general one-year fixed savings interest
rate (the interest rates publicized by the Central Bank on the sampling days
shall prevail).   In case of a great force majeure event and Lender’s “benchmark
interest rate” is differed greatly from the market interest rate thereby or when
Lender’s “percentage” is adjusted, Lender may publicize the revised “benchmark
interest rate” formula at Lender’s business sites, on Lender’s website, or
through media after obtaining an approval from the Central Bank, and make the
revision ten days after the publication.



(4)Conditions for changing the banks involved in the benchmark interest rate
formula:

a.A bank implements a merger, is merged, eliminated, or suspended from business,
goes bankrupt, is re-organized or deregistered, or is supervised or taken over
by competent authorities.

b.A bank stops the one-year fixed savings service.

c.The short-term credit rating of a bank is lower than twB from Taiwan Ratings
(or an equivalent rating from Fitch, Moody’s, Standard & Poor’s, or other
equivalent credit rating organizations).

Index rate

 (1)Index rate formula: The index rate is calculated with reference to the
general one-year fixed savings interest rates of Bank of Taiwan, Taiwan
Cooperative Bank, First Bank, Chang Hwa Bank, Hua Nan Bank, Taiwan Business
Bank, and CTBC Bank. (2)Adjustment interval: It is adjusted on the 5th every
month. In case of a holiday, the adjustment is performed on the following
business day.

(3)Index rate sampling days and method: The 20th of the previous month of an
adjustment day is an index rate sampling day. In case of a holiday, the sampling
day is the following business day. The average (rounded to two decimal places)
of the index rates on the sampling days less the highest and lowest interest
rates is used as the general one-year fixed savings interest rate (the interest
rates announced by the Central Bank on the sampling days shall prevail).

(4)Conditions for changing the banks involved in the index rate formula:

a.A bank implements a merger, is merged, eliminated, or suspended from business,
goes bankrupt, is re-organized or deregistered, or is supervised or taken over
by competent authorities.

b.A bank stops the one-year fixed deposit service.

c.The short-term credit rating of a bank is lower than twB from Taiwan Ratings
(or an equivalent rating from Fitch, Moody’s, Standard & Poor’s, or other
equivalent credit rating organizations).



  (4) Automatic deduction agreement     The Promisor agrees and authorizes
Lender to transfer the amounts of the principal and interest of the liabilities
of the Promisor from the ___ deposit in the Promisor’s account No. to settle the
liabilities. Before the principal and interest are repaid in full, the Promisor
will never revoke this authorization or cancel the above-mentioned account. This
Agreement is used as the authorization proof and other payment proofs such as
the Promisor’s bank savings book, withdrawal slips, or promissory notes or
cheques signed by the Promisor are not required. Lender is not liable for any
disputes caused thereby and the Promisor is willing to take all
responsibilities. Where the deposit is insufficient to repay the principal and
interest, the Promisor promises to pay the balance and an overdue penalty. Where
the account for paying the principal and interest is changed, The Promisor
promises to immediately notify Lender and complete the change procedure. The
Promisor also authorizes Lender to directly deduct the service fees and all
other payables that arise from this Agreement and shall be paid by the Promisor
to Lender from the balance of the above-mentioned account. The Promisor shall be
responsible for any disputes caused by the insufficient balance of the account.





 



27

 

 



  (5) Repayment account terms





  [_] The Promisor is willing to endorse and transfer the bills for collection
provided by the Promisor to Lender and agrees to set up the “dedicated repayment
account” (demand deposit account No. ___) in the name of the Promisor to
facilitate accounting by Lender. Funds collected on the due dates of the bills
are deposited into the account and the Promisor authorizes Lender to implement
the transfer procedure to transfer the funds at a time or multiple times to
repay all the liabilities of the Promisor to Lender.   [_] The Promisor provides
amortization bills for repaying loans and agrees to set up the “dedicated
repayment account” (demand deposit account No. ___) in the name of the Promisor
to facilitate accounting by Lender. Funds collected on the due dates of the
bills are deposited into the account and the Promisor authorizes Lender to
implement the transfer procedure to transfer the funds to repay all the
liabilities of the Promisor to Lender.   [_] For the loans borrowed by the
Promisor against various labor, engineering, procurement, and sales contracts,
the Promisor agrees to set up the “dedicated repayment account” (demand deposit
account No. ___) in the name of the Promisor to facilitate accounting by Lender.
Funds for repaying the loans are directly deposited into the account, or funds
collected against bills for payment with the above-mentioned account as their
titles on the due dates of the bills are deposited into the account. Lender is
authorized to implement the transfer procedure to transfer the funds at a time
or multiple times to repay all the liabilities of the Promisor to Lender.   [_]
For the L/Cs that Lender issues and the financing transactions in NTD or foreign
currencies (including advances, loans, and guarantees) that Lender handles
against various trading documents at the Promisor’s request, the Promisor agrees
to set up the “dedicated repayment account” (demand deposit account No. ___) in
the name of the Promisor to facilitate accounting by Lender, agrees to deposit
repayment funds in foreign currencies into the account as required by Lender,
and authorizes Lender to implement the transfer procedure to transfer the funds
to repay all the liabilities of the Promisor to Lender. The Promisor also
recognizes that the deducted amounts and balance of the above-mentioned account
recorded in Lender’s accounting system or account card shall prevail. Where an
amount deducted from the above-mentioned account shall be converted into NTD,
the a conversion application shall be submitted in the name of the Promisor
according to the Regulations Governing the Declaration of Foreign Exchange
Receipts and Disbursements or Transactions.   [_] The Promisor agrees to comply
with Lender’s credit granting requirements to retain a deposit equal to a
certain percentage (or amount) of the credit amount and set up the “dedicated
repayment account” (demand deposit account No. ___) with Lender in the name of
the Promisor. The Promisor shall deposit the amount into the account before or
when the loan is made and authorize Lender to directly implement the transfer
procedure to transfer amounts at a time or multiple time from the account to
repay the liabilities of the Promisor to Lender.

 



28

 

 



  The Promisor agrees that, before the principal and interest of the loan or the
Promisor’s liabilities to Lender are repaid in full, the Promisor will neither
revoke the authorization specified in this item nor cancel the above-mentioned
savings account. This Agreement serves as a proof of the authorization. Where
Lender converts the face values of the above-mentioned bills or contracts into a
loan, after payments for part or all of the bills or contracts are collected and
used to repay a certain percentage of the principal and interest of the loan,
Lender may return the remaining payments to the Promisor or use them to repay
other liabilities of the Promisor to Lender. Lender may require the Promisor to
change the above-mentioned bills before they are presented. Where a bill
provided is dishonored or a payment for a contract is cannot be collected in a
timely manner, the Promisor is willing to provide a complementary fund
immediately. Before payments are completely collected against the bills provided
by the Promisor, the Promisor and Guarantor are willing to take the repayment
responsibility.



 



  (6) Obligation to notify Lender of changes in the Guarantor’s position when
the Guarantor is appointed as a director, supervisor, or representative of the
Promisor



(1)Where the Guarantor is a director, supervisor, or representative (manager,
litigation or non-litigation agent appointed by the Promisor’s foreign company,
reorganizer, liquidator, or temporary administrator; the records of the Ministry
of Economic Affairs, in the meeting minutes of the board of directors, on the
licenses issued by competent authorities, or of courts shall prevail; similarly
hereinafter) of the Promisor upon signing this Agreement, the Promisor and
Guarantor shall notify Lender in writing before the date when the Guarantor
resigns or is dismissed or the position of the Guarantor changes after the
signing and provide Lender with the meeting minute of the board and relevant
proof documents. Where they fail to notify Lender or notify Lender with a delay,
Lender may, when learn about the change, stop making loans, reduce the credit
line, reduce loan periods, or deem that all loans are due. The Promisor and
Guarantor shall be responsible for compensating for Lender’s losses caused
thereby.   When Lender learn about the above-mentioned changes, Lender may stop
making loans regardless of the reason until the Guarantor negotiates and signs
another agreement with Lender.



(2)The Guarantor of this Agreement shall continue to take the guarantee
responsibility where the Guarantor is re-elected as a director or supervisor or
is elected as a director, supervisor, or representative during a director or
supervisor election.

(3)The preceding items are applicable to the Guarantor where the Guarantor
serves as a director, supervisor, or representative of the Promisor after
signing this Agreement.

 

(7)Where treasury bonds, government bonds, corporate bonds, stocks, or other
securities (such as a Pledge Right Contract/Demand Deposit Pledge Agreement) are
provided as guarantees for the liabilities of the Borrower to Lender, the
Promisor understands and agrees to the following:

(1)The treasury bonds, government bonds, corporate bonds, stocks, or other
securities (such as a Pledge Right Contract/Demand Deposit Pledge Agreement)
provided shall be approved by Lender.

(2)Before the due dates of loans, Lender may deem that all loans are due where
the Promisor violates any of the following, and the Promisor shall immediately
repay the loans. Otherwise, Lender may use the provided bonds, stocks, and
securities to repay the loans. The Promisor and Guarantor shall not raise a
dispute over the disposal method, time, and price. All the documents transferred
by Lender shall be voided immediately.

 



29

 

 

(1)A situation described in Article 13 of section I in this Agreement occurs.
 (2)Where the total market price of the bonds, stocks, and securities provided
is less than 80% of their original price or the ex-rights and ex-dividend price
is less than 80% of their original price, the Borrower fails to provide
additional collateral approved by Lender or fails to compensate the price
different with cash.



(3)Where the ownership of the bonds, stocks, and securities provided has not
been transferred, in case of ex-rights or ex-dividend, the Promisor is willing
to repay the principal and interest of the loan in advance and retrieve the
bonds, stocks, and securities for ownership transfer. Otherwise, the Promisor is
willing to take responsibility for all the losses caused thereby.

 

(8)Other agreements:



  (1) Collateral: Stand-by letter of credit (L/C) issued by a domestic branch of
China Construction Bank with the China Construction Bank Taipei Branch as the
beneficiary. The loan amount cannot exceed 97% of the amount of the stand-by
L/C.   (2) The bank makes loans in USD or NTD. When the loan is made in USD, you
need to submit the transaction certificate (such as procurement and sales
invoices or orders) approved by our bank and declare that the transaction
certificate is not use in other financial institutions for other financing. For
outward remittance financing, the invoice or order needs to be submitted to the
bank and the bank allocates the financing fund that is 100% of the invoice or
order value directly to the supplier's account. For export invoice financing,
the invoice needs to be submitted and the bank allocates the financing fund that
is 100% of the invoice value.   (3) The loan amount cannot exceed 97% of the
amount of the stand-by L/C. The exchange rate between USD and NTD depends on the
closing rate two days before the drawing date (subject to the information
released on the website of Central Bank of the Republic of China (Taiwan)).  
(4) If the stand-by L/C is not extended or replaced 20 working days before the
stand-by L/C expires, the amount will automatically become unsecured 15 working
days before the stand-by L/C expires. The outstanding becomes due and payable.  
(5) If Promisor wishes to draw on the credit line, Promisor shall provide Lender
with a written notice two business day prior to the draw. (business day can also
mean other working days as deemed acceptable by the Lender)   (6) Promisor
certify that all funds drawn on the credit line shall be used for working
capital only and will not be used to secure other debt or financing with other
financial institutions.

 

 

30

 

 

This Agreement shall be reserved for five years after settlement.

 

In this Agreement, Article 1, Articles 13 to 16, Articles 20 to 22 of Section I
in “General Provisions”, Articles 1 to 10 of Section II in “Guarantor
Provisions”, and Article 2 and Articles 4 to 8 of Section IV in “Special
Agreement Terms” are individually agreed terms, and the Promisor and Guarantor
have read through them one by one and understand and agree to the terms.

 

The Promisor (Borrower) and Guarantor herein state that they have reviewed all
the terms within a reasonable period (at least five days), fully understand the
content of each term in this Agreement after negotiating the terms with Lender,
are willing to comply with this Agreement, and have made copies of this
Agreement on their own. The following signatures and seals indicate that they
have read through and agree to this Agreement.

 

Sincerely

 

China Construction Bank, Taipei Branch

Promisor/Debtor: Applied Optoelectronics, Inc., Taiwan Branch

Unified No. (or ID Number):28410552

Address: No.18, Gong 4th Rd., Linkou Dist., New Taipei City 24452, Taiwan
(R.O.C.)

(Signature)

Guarantee verified at:

No.18, Gong 4th Rd., Linkou Dist.

Verified on Signing witnessed by    

Joint guarantor:

Unified No. (or ID Number):

Address:

(Signature) Guarantee verified at: Verified on Signing witnessed by     1st
April, 2015

 

 

 

31

 

 

Promissory Note

 

1. Unconditional payment on MM DD, YYYY according to this note payable at sight
to

China Enterprise, China Construction Bank, Taipei Branch

□ NTD ■ USD 10 million only

2. Place of payment:

3. The interest is calculated and paid according to the following Article from
the agreed note issuing date:

(1) Use the fixed interest rate and calculate and paid the interest according to
% of the annual rate

(2) Calculate the interest according to % of the annual rate; when the benchmark
interest rate of the bank is adjusted (according to ), calculate the interest
according to the new benchmark interest rate (according to ) plus % annual rate
from the adjustment date

(3) Calculate the interest according to % of the annual rate; when Chunghwa Post
Co., Ltd adjusts fixed deposit floating interest rate, calculate the interest
according to adjusted interest rate plus % annual rate from the adjustment date

(4) Other agreements:

4. Protest waived for this note, and the notification obligation in Article 89
of the Negotiable Instruments Act is also waived.

5. Calculation of the penalty: If the overdue period is within six months, the
interest shall increase 10% based on the original interest rate; if the overdue
period exceeds six months, after six months overdue to the end of the pay-off
date, the interest shall increase 20% based on the original interest rate.

Drawer: Applied Optoelectronics, Inc., Taiwan Branch

Unified Business No. (or ID Number): 28410552

Address: No.18, Gong 4th Rd., Linkou Dist., New Taipei City 24452, Taiwan
(R.O.C.)

Drawer:

Unified Business No. (or ID Number):

Address:

Drawer:

Unified Business No. (or ID Number):

Address:

Drawer:      

                                 [image_003.jpg] [image_004.jpg]

MM DD, YYYY

 

Please seal on the perforation

 



32

 

 

Letter of Authorization

 

The promisors hereby jointly issue the above promissory note and deliver it to
Lender. If any situation specified in the loan contract (including but not
limited to the 13th clause of loss of period benefit of Part A of the
Comprehensive Credit Line Agreement and General Agreement) occurs, Lender is
hereby authorized to fill in the due date, interest rate, and place of payment
and is free from the notification obligation in Article 89 of the Negotiable
Instruments Act according to the pay-off date and other regulations stipulated
in relevant loan contract to exercise the rights on the note.

 

Sincerely,

 

Mainland China Enterprise China Construction Bank, Taipei Branch

 

Promisor (drawer): Applied Optoelectronics, INC., Taiwan Branch

 

Promisor (drawer): Chih-Hsiang Lin (Signature and seal):

 

Promisor (drawer): (Signature and seal):

 

Promisor (drawer): (Signature and seal):

 

 

 

Guarantee verified by   Date   Place  


 

 

 

 

 

 

 

 

Supervisor   Handled by   Seal checked by   Account  

 



33

